DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejection under 35 U.S.C. 102(a1) as being anticipated by CAS reg. no. 509088-51-1 is maintained.
The rejection under 35 U.S.C. 102(a1,a2) as being anticpated by Nappa (US 2007/0102021) is maintained.
The rejection under 35 U.S.C. 102(a1,a2) as being anticpated by Nappa (US 2007/0102021), as evidenced by Morrison and Boyd (Organic Chemistry, Allyn and Bacon Inc., 3rd ed., p. 86, 1973) is maintained.
The rejection under 35 U.S.C. 103 as being unpatentable over Nappa (US 2007/0102021), as evidenced by Morrison and Boyd (Organic Chemistry, Allyn and Bacon Inc., 3rd ed., p. 86, 1973) is maintained.
Allowable matter is indicated.


Claim Rejections - 35 USC §§ 102 and 103
Claims 1-4, and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by CAS reg. no. 509088-51-1.
CAS teaches 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene.  With respect to claims 1, 2, and 12, the designation as a “solvent” or “heat transfer fluid” is considered to be a statement of intended use only.  MPEP 2111.02, II.  With respect to claims 1, 3, and 20, the person skilled in the art would have “at once envisioned” that the (Z) isomer would be at least half, 95%, or 99% of the composition.  MPEP 2131.02, III.   With respect to claim 4, the 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene is a solvent which would have been soluble with itself.
Based on the foregoing, the claims are rejected as anticipated.
Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a1,a2) as being anticpated by Nappa (US 2007/0102021).
Nappa teaches solvents, as well as methods of cleaning and coating [0002, 0003] with 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene, among others [0052: Table 4; 0056].  With respect to claim 1, 3, and 20 one skilled in the art would have “at once envisioned” that the (Z) isomer would be at least half, 95%, or 99% of the composition.  MPEP 2131.02, III.  With respect to claims 4 and 5, other solvents may be added [0084].  With respect to claim 6, chemicals may be added which lead to stability [0107].  With respect claims 8, 9, and 10, cleaning, depositing (coating), and lubricating methods are taught [0003; 0073; 0096].  With respect to claim 11, the cleaning composition vapor may be condensed on the article [0096], which would cause a heat transfer.  Further with respect to claim 11, designation as a “heat transfer fluid” is considered to be a statement of intended use only.  MPEP 2111.02, II.
Based on the foregoing, the claims are rejected as anticipated.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a1,a2) as being anticpated by Nappa (US 2007/0102021), as evidenced by Morrison and Boyd (Organic Chemistry, Allyn and Bacon Inc., 3rd ed., p. 86, 1973).

With respect to claim 7, Nappa does not appear to explicitly state that a stabilizer has a boiling point of from 80-120°C.
Nevertheless, the present Specification discloses that hydrocarbons may be used as stabilizers.  See p. 16, para. [0067].  Nappa teaches that hydrocarbons such as heptane may be used [0084].  Morrison and Boyd states at p. 86 that heptane has a boiling point of 98°C.  Since the hydrocarbon of heptane appears to be the same with a boiling point within those presently claimed, the stabilizing function is considered to be inherent.  MPEP 2112.01, I.
Based on the foregoing, the reference is considered to be anticipated.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nappa (US 2007/0102021), as evidenced by Morrison and Boyd (Organic Chemistry, Allyn and Bacon Inc., 3rd ed., p. 86, 1973).
Nappa, as well as Morrison and Boyd, are discussed above.
It may be argued, though not persuasively, that some “picking and choosing” was required to arrive at the presently claimed invention.
Still, Nappa teaches solvents, as well as methods of cleaning and coating [0002, 0003] with 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene, among others [0052: Table 4; 0056].  
It would have been obvious for a solvent composition, cleaning method, and coating method, as taught by Nappa, to have1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene, as also taught by Nappa, because the reference is directed to a solvent composition, cleaning method, and coating method.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments and Indication of Allowable Matter
The Amendment and Remarks, filed February 3, 2021, was carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
With respect to the rejection under 35 U.S.C. 102(a1) as being anticipated by CAS reg. no. 509088-51-1, the applicant argues that the reference does not mention isomers and none of the 8 documents for that reg. no. have an earlier effective filing date.  Nevertheless, the CAS document itself was entered in May of 2003.  As discussed above, moreover, the person skilled in the art would have “at once envisioned” the (Z) form.
With respect to the rejection under 35 USC 102 over Nappa, the applicant asserts that there is no evidence showing that the 1437dycc compound in the reference is at least 50 mass% (Z) or that the amount in Nappa is inherently or necessarily at least 50 mass%.  The assertion is not persuasive.  The compound is (Z), (E), or a mixture thereof.  The person skilled in the art would have “at once envisioned” the (Z) form among a small number of possibilities.
With respect to the rejection under 35 USC 103, the applicant urges that one of ordinary skill in the art would not have been led to control the isomer contents and set the ratio of the (Z) for to be at least 50 mass% as recited in amended claim 1.  The urging is not persuasive because the reference teachings provide basis for prima facie obviousness.  MPEP 2144.08.  Since the compound is (Z), (E), or a mixture thereof, the genus is small.   Nappa is directed to a comparable utility because it teaches solvents, as well as methods of cleaning and coating with 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene, among others.  
The applicant further proposes that 3 and 12 claims are neither anticipated nor obvious with (Z) amounts at 95 or 99 mass%.  Nevertheless, one skilled in the art would have at once envisioned or found to be prima facie obviousness the (Z) form among a limited number of species.

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765